Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11-29-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 14, 15, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2020/0176696) in view of Kajiyama (US 2018/0108863), Bu (US 2019/0148474), and Moon (US 2015/0171367).
Regarding claim 1, Dai (Fig. 3 and 7) discloses a display device comprising:
a substrate (3) comprising:
a display area (corresponding to regions 31 and 32, similar to the display area shown in Fig. 2) including:
a central display area (31);
a first bending display area (eg. the right side area 32) contacting the central display area and bent about a first bending axis (a vertical axis, eg. seen on the right edge of 31); and
a second bending display area (eg. the top side area 32) bent about a second bending axis (a horizontal axis, eg. seen on the top edge of 31) intersecting the first bending axis (the two bending axis intersect in the upper right corner of 31, seen in Fig. 3); and
a peripheral area (including areas 33) outside the display area (eg. in the corner area), the peripheral area including:
a corner area (33) rounded and adjacent to the first bending display area and the second bending display area (as seen in Fig. 3, 33 is rounded and directly touching both areas 32);
an opening pattern (34) corresponding to the corner area (34 is inside corner area 35); and
a first dam portion (4) corresponding to the corner area, the first dam portion surrounding the opening pattern (as seen in Fig. 8).
However, the openings (34) of Dai protrude completely through the substrate, and so it would be impossible to for “a first organic material layer covering the opening pattern.”
Kajiyama (Fig. 1 and 6) discloses a display device comprising:
a substrate (102) comprising:
a display area (104 and 106) including:
a central display area (104);
a first bending area (eg. the left side of area 106) contacting the central display area and bent about a first bending axis (bent around vertical axis Y1-Y2, discussed in [0023]); and
a second bending area (eg. the bottom side of area 106) bent about a second bending axis (bent around horizontal axis X3-X4, discussed in [0023]) intersecting the first bending axis (the two bending axis intersect in the lower left corner at 138c, seen in Fig. 1); and
a peripheral area outside the display area (eg. the portion of 106 in the corner areas), the peripheral area including:
a corner area (eg. near 138c) adjacent to the first bending display area and the second bending display area (as seen in Fig. 1, 138c is below and to the left of the first and second bending areas, respectively);
an inorganic layer (140, called an “inorganic insulating film” in [0039]) disposed at the display area and the peripheral area (while not labelled in Fig. 6, 140 is in both area 104 and 106, labelled more clearly in Fig. 4);
an opening pattern (138c) formed in the inorganic layer (shown in Fig. 6, 138c is an opening in layer 140) and corresponding to the corner area (as seen in Fig. 1);
a first organic material layer (156, called an “organic resin” in [0040]); and
a first dam portion (including 152 shown on the right side of Fig. 6B, which is part of the protruding stack that surrounds the opening 138c) corresponding to the corner area (seen in Fig. 6B, 152 is next to 138c, which is in the corner area),
wherein the first organic material layer is disposed on the first dam portion (156 is on top of 152, seen on the right side of Fig. 6B).
Additionally, Kajiyama specifically teaches wherein an opening pattern that protrudes completely through the substrate (similarly to as taught by Dai, and seen in Fig. 6A, with opening 138c including a hole 170 through the substrate) can instead be modified so that the opening only passes partially through the substrate (as seen in Fig. 6B, opening 138c includes a hole 171 which does not pass entirely through the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai so the opening pattern does not pass completely through the substrate as taught by Kajiyama because this allows the corner region to be “easily bent” (as discussed in [0053]), “prevent the occurrence of cracks” (see [0049]), and “it is preferred that the opening parts 138… expose the first surface of the substrate 102” (see [0026]).
However, Dai and Kajiyama fail to teach or suggest the first organic material layer covering the opening pattern.
Bu (Fig. 1, 8, 9, and 12) discloses display device comprising:
a substrate (100) comprising:
a display area (AA) including:
a peripheral area outside the display area (called a “border area”), the peripheral area including:
an inorganic layer (eg. 300, called a “buffer layer” in [0075]) disposed at the display area and the peripheral area (both the AA area, shown as “display portion A” in Fig. 12, and the border area, shown as “bending area B” in Fig. 12, have the inorganic layer 300);
an opening pattern (1000) formed in the inorganic layer (shown in Fig. 8); and
a first organic material layer (1100) covering the opening pattern (shown in Fig. 9, 1100 covers the opening 1000, see also [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai and Kajiyama to include an organic layer covering the opening pattern as taught by Bu because this protects against water and air (discussed in [0050]) and enhances bending endurance (discussed in [0038]).
However, should Dai, Kajiyama, and Bu fail to teach or suggest wherein the organic layer is disposed on the first dam portion with sufficient specificity, then:
Moon (Fig. 1, 7, and 8) discloses display device comprising:
a substrate (30) comprising:
a display area (20) including:
a peripheral area outside the display area (seen surrounding the display area 20 in Fig. 1), the peripheral area including:
an opening pattern (eg. shown between 13 and 20 in Fig. 7B, corresponding to the region labeled 11 in Fig. 1); and
a first organic material layer (11, see [0035]) covering the opening pattern (shown in Fig. 8, 11 covers the opening, see also Fig. 7C); and
a first dam portion (13) corresponding to the corner area (seen in Fig. 1, 13 is in the corners), the first dam portion surrounding the opening pattern (as seen in Fig. 1, 13 surrounds the opening around the display 20), wherein
the first organic material layer is disposed on the first dam portion (as seen in Fig. 8, 11 is on top of 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai, Kajiyama, and Bu so the first organic material layer is disposed on the first dam portion as taught by Moon because this prevents the organic layer from spreading to the outer edge of the display (discussed in [0038]).

Regarding claim 23, Dai (Fig. 3 and 7) discloses a display device comprising:
a substrate (3) comprising:
a display area (corresponding to regions 31 and 32, similar to the display area shown in Fig. 2);
a first bending area (eg. the right side area 32) contacting the display area and bent about a first bending axis (a vertical axis, eg. seen on the right edge of 31);
a second bending area (eg. the top side area 32) bent about a second bending axis (a horizontal axis, eg. seen on the top edge of 31) intersecting the first bending axis (the two bending axis intersect in the upper right corner of 31, seen in Fig. 3); and
a peripheral area (including areas 33) located outside the display area (eg. in the corner area), the peripheral area including a corner area (33) rounded and adjacent to the first bending area and the second bending area (as seen in Fig. 3, 33 is rounded and directly touching both areas 32);
an opening pattern (34) corresponding to the corner area (34 is inside corner area 35); and
a first dam portion (4) corresponding to the corner area, the first dam portion surrounding the opening pattern (as seen in Fig. 8).
However, the openings (34) of Dai protrude completely through the substrate, and so it would be impossible to for “a first organic material layer covering the opening pattern.”
Kajiyama (Fig. 1 and 6) discloses a display device comprising:
a substrate (102) comprising:
a display area (104);
a first bending area (eg. the left side of area 106) contacting the display area and bent about a first bending axis (bent around vertical axis Y1-Y2, discussed in [0023]);
a second bending area (eg. the bottom side of area 106) bent about a second bending axis (bent around horizontal axis X3-X4, discussed in [0023]) intersecting the first bending axis (the two bending axis intersect in the lower left corner at 138c, seen in Fig. 1); and
a peripheral area located outside the display area (eg. the portion of 106 in the corner areas), the peripheral area including a corner area (eg. near 138c) adjacent to the first bending display area and the second bending display area (as seen in Fig. 1, 138c is below and to the left of the first and second bending areas, respectively);
an inorganic layer (140, called an “inorganic insulating film” in [0039]) disposed at the display area and the peripheral area (while not labelled in Fig. 6, 140 is in both area 104 and 106, labelled more clearly in Fig. 4);
an opening pattern (138c) formed in the inorganic layer (shown in Fig. 6, 138c is an opening in layer 140) and corresponding to the corner area (as seen in Fig. 1);
a first organic material layer (156, called an “organic resin” in [0040]); and
a first dam portion (including 152 shown on the right side of Fig. 6B, which is part of the protruding stack that surrounds the opening 138c) corresponding to the corner area (seen in Fig. 6B, 152 is next to 138c, which is in the corner area),
wherein the first organic material layer is disposed on the first dam portion (156 is on top of 152, seen on the right side of Fig. 6B).
Additionally, Kajiyama specifically teaches wherein an opening pattern that protrudes completely through the substrate (similarly to as taught by Dai, and seen in Fig. 6A, with opening 138c including a hole 170 through the substrate) can instead be modified so that the opening only passes partially through the substrate (as seen in Fig. 6B, opening 138c includes a hole 171 which does not pass entirely through the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai so the opening pattern does not pass completely through the substrate as taught by Kajiyama because this allows the corner region to be “easily bent” (as discussed in [0053]), “prevent the occurrence of cracks” (see [0049]), and “it is preferred that the opening parts 138… expose the first surface of the substrate 102” (see [0026]).
However, Dai and Kajiyama fail to teach or suggest a first organic material layer covering the opening pattern.
Bu (Fig. 1, 8, 9, and 12) discloses display device comprising:
a substrate (100) comprising:
a display area (AA);
a peripheral area outside the display area (called a “border area”);
an inorganic layer (eg. 300, called a “buffer layer” in [0075]) disposed at the display area and the peripheral area (both the AA area, shown as “display portion A” in Fig. 12, and the border area, shown as “bending area B” in Fig. 12, have the inorganic layer 300);
an opening pattern (1000) formed in the inorganic layer (shown in Fig. 8); and
a first organic material layer (1100) covering the opening pattern (shown in Fig. 9, 1100 covers the opening 1000, see also [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai and Kajiyama to include an organic layer covering the opening pattern as taught by Bu because this protects against water and air (discussed in [0050]) and enhances bending endurance (discussed in [0038]).
However, should Dai, Kajiyama, and Bu fail to teach or suggest wherein the organic layer is disposed on the first dam portion with sufficient specificity, then:
Moon (Fig. 1, 7, and 8) discloses display device comprising:
a substrate (30) comprising:
a display area (20);
a peripheral area outside the display area (seen surrounding the display area 20 in Fig. 1);
an opening pattern (eg. shown between 13 and 20 in Fig. 7B, corresponding to the region labeled 11 in Fig. 1); and
a first organic material layer (11, see [0035]) covering the opening pattern (shown in Fig. 8, 11 covers the opening, see also Fig. 7C); and
a first dam portion (13) corresponding to the corner area (seen in Fig. 1, 13 is in the corners), the first dam portion surrounding the opening pattern (as seen in Fig. 1, 13 surrounds the opening around the display 20), wherein
the first organic material layer is disposed on the first dam portion (as seen in Fig. 8, 11 is on top of 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai, Kajiyama, and Bu so the first organic material layer is disposed on the first dam portion as taught by Moon because this prevents the organic layer from spreading to the outer edge of the display (discussed in [0038]).

Regarding claim 2, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Bu further discloses wherein a portion of the inorganic layer is removed to form the opening pattern (as seen when comparing Fig. 6 and 7, the inorganic layer 300 is etched to remove a portion for opening 1000, see [0058]). 
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, and Moon for the same reasons as discussed above.

Regarding claim 3, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Dai further discloses wherein the opening pattern (34) has a slit structure (“long strip” shape discussed in [0050], which the examiner interprets as reading on the claimed “slit structure”) corresponding to the corner area (corresponding to area 35, seen in Fig. 3). 

Regarding claim 5, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Bu further discloses wherein the first organic material layer (1100) is directly on a portion of the substrate (100) from which the portion of the inorganic layer is removed (seen in Fig. 9, 1100 is directly on 100). 
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, and Moon for the same reasons as discussed above.

Regarding claim 6, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Kajiyama further discloses an insulating layer (152) including an inorganic material (“fifth inorganic insulating layer 152 formed from an inorganic insulating material” as discussed in [0045]) and disposed on the inorganic layer in the display area and the peripheral area (as seen in Fig. 4 and 6B, 152 is disposed above 140),
wherein the first dam portion includes a portion of the insulation layer (the right side of Fig. 6B shows that the dam includes a portion of 152).
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, and Moon for the same reasons as discussed above.

Regarding claim 7, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Bu further discloses an active layer (400), gate electrode (600), and source and drain electrodes (1201), on the inorganic layer (400, 600, and 1201 are on top of 300, as seen in Fig. 12); and
display elements (OLED, see [0004]).
Additionally, Moon discloses a display device comprising:
thin-film transistors (eg. 23) on the inorganic layer (23 is on top of the buffer layer 111 which corresponds to the inorganic layer 300 of Dai and Bu, which is also a buffer layer) at a central display area (20 seen in the central display area in Fig. 1); and
display elements (24) electrically connected to the thin-film transistors (as seen in Fig. 4).
Therefore, the combination of Dai, Kajiyama, and Bu with Moon would provide a display device wherein the thin-film transistors are at the central display area, the first bending display area, and the second bending display area (Dai teaches the display elements 5 are in both the central region 31 and each of the side regions 32, see [0048], which correspond to the first and second bending display areas, while Moon teaches the display elements each have a corresponding TFT, as seen in Fig. 4, and so the TFTs would be in both the central region and the bending regions).
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, and Moon for the same reasons as discussed above.

Regarding claim 10, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Moon further discloses a thin-film encapsulation layer (10, see [0033]) disposed on the display elements (seen in Fig. 8, 10 is on 20), the thin-film encapsulation layer comprising an inorganic encapsulation layer (11) and an organic encapsulation layer (12, see [0034]). 
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, and Moon for the same reasons as discussed above.

Regarding claim 14, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Dai further discloses the substrate further comprises a third bending display area (eg. the left side area 32) contacting the central display area and bent about a third bending axis (a vertical axis, eg. seen on the left edge of 31). 

Regarding claim 15, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Dai further discloses wherein the substrate further comprises a fourth bending display area (eg. the bottom side area 32) contacting the central display area and bent about a fourth bending axis (a horizontal axis, eg. seen on the bottom edge of 31).

Regarding claim 24, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Bu further discloses wherein a portion of the inorganic layer is removed to form the opening pattern (as seen when comparing Fig. 6 and 7, the inorganic layer 300 is etched to remove a portion for opening 1000, see [0058]). 
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, and Moon for the same reasons as discussed above.

Regarding claim 25, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Dai further discloses wherein the opening pattern (34) has a slit structure (“long strip” shape discussed in [0050], which the examiner interprets as reading on the claimed “slit structure”) corresponding to the corner area (corresponding to area 35, seen in Fig. 3). 

Regarding claim 27, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Bu further discloses wherein the first organic material layer (1100) is directly on a portion of the substrate (100) from which the portion of the inorganic layer is removed (seen in Fig. 9, 1100 is directly on 100). 
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, and Moon for the same reasons as discussed above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Kajiyama, Bu, and Moon as applied to claim 7 above, and further in view of Sekiya (US 2010/0200869).
Regarding claim 8, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, and Kajiyama further discloses a display device comprising:
thin-film transistors (116);
display elements (114) electrically connected to the thin-film transistors (as seen in Fig. 1, as part of pixel 108);
a first planarization layer (150) disposed on the thin-film transistors (“150 is arranged above the source-drain electrode 149 as a planarization layer” as discussed in [0039]).
However, Dai, Kajiyama, Bu, and Moon fail to teach or suggest a second planarization layer disposed on the first planarization layer. 
Sekiya (Fig. 19) discloses a display device comprising:
thin-film transistors (Tr1);
display elements (10R, 10G, 10B) electrically connected to the thin-film transistors (eg. via 12A, as seen in Fig. 19);
a first planarization layer (12B) disposed on the thin-film transistors (seen in Fig. 19, 12B is on top of Tr1); and
a second planarization layer (12C) disposed on the first planarization layer (seen in Fig. 19, 12C is on top of 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai, Kajiyama, Bu, and Moon to include a second planarization layer disposed on the first planarization layer as taught by Sekiya because this suppresses short-circuits and improves the aperture ratio (see [0112]).

Regarding claim 9, Dai, Kajiyama, Bu, Moon, and Sekiya disclose a display device as discussed above, and the combination further discloses wherein the first organic material layer (corresponding to the buffer layer BFL of Dai) and the second planarization layer (corresponding to 12C of Sekiya) include a same material (BFL is made of silicon oxide, see [0050] of Dai, and 12C is also made of silicon oxide, see [0112] of Sekiya). 
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, Moon, and Sekiya for the same reasons as discussed above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Kajiyama, Bu, and Moon as applied to claim 10 above, and further in view of Kim et al. (US 2019/0036068) and Wu et al. (US 2018/0322848).
Regarding claim 11, Dai, Kajiyama, Bu, and Moon disclose a display device as discussed above, however fail to teach or suggest a touch part.
Kim (Fig. 1 and 6) discloses display device including a touch part (including 176, 181, 182, and 183) on the thin-film encapsulation layer (on top of encapsulation layer 170, as discussed in [0120]), the touch part comprising:
a first touch insulating layer (176);
a first conductive layer (181) on the first touch insulating layer (seen in Fig. 6, 181a is directly on top of 176);
a second conductive layer (182) on the first conductive layer (seen in Fig. 6, 182 is directly above 181a);
a second touch insulating layer (183) between the first conductive layer and the second conductive layer (183 is between 182 and 181a); and
a second layer on the second conductive layer (called a “cover layer” and discussed in [0123]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai, Kajiyama, Bu, and Moon to include a touch part as taught by Kim because this allows the display to detect a user’s touch (see [0121]).
However, Dai, Kajiyama, Bu, Moon, and Kim fail to teach or suggest wherein the second layer is specifically a “second organic material layer.” 
Wu discloses a display device wherein a cover layer is made of organic material (“The cover layer U14 may include organic” as discussed in [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai, Kajiyama, Bu, Moon, and Kim so the cover layer is made of organic material as taught by Wu because this can “provide protection to the touch layer” (see [0046]).

Regarding claim 12, Dai, Kajiyama, Bu, Moon, Kim, and Wu disclose a display device as discussed above, and the combination further discloses wherein the second organic material layer extends to the corner area and covers the first organic material layer (seen in Fig. 11 of Dai, cover 11 extends to the corner area 33 and covers the openings 34, which are filled with the first organic material layer 1100 of Bu as discussed above).
It would have been obvious to one of ordinary skill in the art to combine Dai, Kajiyama, Bu, Moon, Kim, and Wu for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 23 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Kajiyama has been added for new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691